Citation Nr: 1100656	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
squamous cell carcinoma of the face.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO continued an initial 
rating of 10 percent for squamous cell carcinoma of the face, 
effective March 5, 2001.  In June 2008, the Veteran filed a 
notice of disagreement (NOD) with the assigned disability rating.  
A statement of the case (SOC) was issued in February 2009 and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in March 2009.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for squamous 
cell carcinoma of the face, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

The Board notes that, while the Veteran previously was 
represented by a private attorney, in July 2008, the Veteran 
granted a power-of-attorney in favor of Veterans of Foreign Wars 
of the United States with regard to the claim on appeal.  The 
Veteran's current representative has submitted written argument 
on his behalf.  The Board recognizes the change in 
representation.

In March 2009, the Veteran submitted additional evidence without 
a waiver of initial RO consideration of the evidence.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

In December 2006, the Veteran was afforded a VA examination to 
evaluate the severity of his squamous cell carcinoma of the face.  
The examiner noted that the Veteran's only scar was a minor one 
on the right side of his nose and that his last treatment had 
been in August 2005.  The Veteran contends that his condition has 
worsened since the December 2006 examination.  In his June 2008 
NOD, the Veteran noted that he has undergone several surgeries to 
remove cancerous skin lesions since the December 2006 
examination.  Private medical evidence from December 2007 and 
April 2008 reflects that the Veteran had surgery to remove 
cancerous lesions from his scalp and forehead.  The April 2008 
treatment report noted that the Veteran underwent surgery 
involving one skin layer for complete excision on the scalp.  The 
area involved was 2.8 cm by 5.8 cm and staples were required to 
close the wound.  The Veteran also submitted photographs of his 
scalp revealing a scar.

In a November 2010 informal hearing presentation, the Veteran's 
representative reiterated the Veteran's contention that the 
December 2006 VA examination was inadequate for rating the 
Veteran's squamous cell carcinoma of the face.  Specifically, the 
Veteran's representative asserted that the Veteran has undergone 
several surgeries, including removal of cancerous lesions on his 
clavicle and scalp, since the last VA examination.  While the 
Veteran submitted private medical records and photographs of his 
scalp, there is no current evaluation of his scarring with 
respect to the applicable rating criteria.  

Under these circumstances, the Board finds that the medical 
evidence currently of record is inadequate to resolve the claim 
for a higher initial rating for squamous cell carcinoma of the 
face, and that a more contemporaneous VA examination-with 
findings responsive to the applicable rating criteria-is needed 
to properly assess the severity of the Veteran's service-
connected squamous cell carcinoma of the face.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA 
dermatological examination, by an appropriate VA physician, at a 
VA medical facility.  The Veteran is hereby notified that failure 
to report to the scheduled examination without good cause, may 
result in a denial of the claim (as this claim for higher initial  
rating, emanating from an original claim for service connection, 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for a 
higher initial rating.  The RO's adjudication of the claim should 
include consideration of all evidence added to the record since 
the RO's last adjudication of the claim and whether "staged" 
rating of the Veteran's disability (assignment of different 
ratings for distinct periods of time, based on the facts found) 
pursuant to Fenderson is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  
The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.   After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo VA dermatological 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
appointment sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claim) and 
legal authority.  The RO's adjudication of 
the claim for a higher initial rating should 
include consideration of whether "staged" 
rating of the Veteran's disability, pursuant 
to Fenderson (cited to above) is appropriate.  

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


